DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1, 3-12, 14-24 are allowed over the prior art of record.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Mr. Li Jiang on  February 24, 2022.The application has been amended as follows: 

IN THE CLAIMS:

Please amend claims 1, 3, 4, 12,  14, 15, 26 as indicated below: 
(Currently Amended) A control method comprising:
determining, through one or more an unmanned aerial vehicle (UAV);
after determining that the user is in contact with the UAV, determining whether the UAV is being thrown off, wherein determining whether the UAV is being thrown off comprises acquiring accelerations of the UAV within a preset time period to obtain an actual acceleration curve, and wherein the actual acceleration curve has time as a horizontal axis and acceleration as a vertical axis;
determining whether the UAV is detached from the user, in response to the UAV being thrown off;
determining whether the UAV has a safe distance from the user, in response to the UAV being detached from the user; and
controlling the UAV to fly in response to the UAV having the safe distance from the user.

3.	(Currently Amended) The method of claim 1, wherein determining whether the UAV is being thrown off further comprises:

calculating a matching degree between the actual acceleration curve and an acceleration curve model corresponding to the UAV being thrown off; and
determining that the UAV is being thrown off, in response to the matching degree being greater than or equal to a preset matching degree threshold.

4.	(Currently Amended) The method of claim 1, wherein:
the preset time period is a first preset time period; and
determining whether the UAV is detached from the user comprises:
second preset time period; and
determining that the UAV is detached from the user, in response to the UAV being not in contact with the user within the second preset time period.

12.	(Currently Amended) An unmanned aerial vehicle (UAV) comprising:
a processor configured to:
determine, through one or more 
after determining that the user is in contact with the UAV, determine whether the UAV is being thrown off, wherein determining whether the UAV is being thrown off comprises acquiring accelerations of the UAV within a preset time period to obtain an actual acceleration curve, and wherein the actual acceleration curve has time as a horizontal axis and acceleration as a vertical axis;
determine whether the UAV is detached from the user, in response to the UAV being thrown off; and
determine whether the UAV has a safe distance from the user, in response to the UAV being detached from the user; and
a flight control system coupled to the processor and configured to:
control the UAV to fly in response to the UAV having the safe distance from the user.


a memory coupled to the processor and configured to store an acceleration curve model corresponding to the UAV being thrown off; and
an accelerator configured to detect and record the accelerations of the UAV within [[a]] the preset time period;
wherein the processor is further configured to:

calculate a matching degree between the actual acceleration curve and the acceleration curve model; and
determine that the UAV is being thrown off, in response to the matching degree being greater than or equal to a preset matching degree threshold.

15.	(Currently Amended) The UAV of claim 12, further comprising 
[[the]] one or more contact sensors coupled to the processor and 
wherein:
the preset time period is a first preset time period; and
the processor is further configured to:
determine whether the UAV is in contact with the user within [[the]] a second preset time period; and
second preset time period.

26.	(Canceled)


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661